Citation Nr: 0510603	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  98-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from March 1945 to 
August 1948.  He died in October 1996.  The appellant is the 
veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997, rating decision by the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The RO, in pertinent part, denied the appellant's claim for 
service connection for the cause of the veteran's death.  

The claimant's appeal was initially reviewed by the Board in 
June 1999, at which time the Board denied service connection 
for the cause of the veteran's death.  The United States 
Court of Appeals for Veterans Claims (CAVC) affirmed that 
decision in September 2000.  

Thereafter, in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), and in response to motions 
filed by both the appellant and the Secretary for Veterans 
Affairs (Secretary), the CAVC in March 2001 withdrew its 
September 2000 decision, vacated the June 1999 decision 
wherein the Board denied service connection for the cause of 
the veteran's death, and remanded the issue to the Board.  

In February 2002, the Board entered a decision denying 
service connection for the cause of the veteran's death.  

In February 2002 the CAVC vacated the Board's decision and 
remanded the case to the Board.  

The Board remanded the case to the RO in April 2003 for 
compliance with the VCAA.  In October 2003, noting the 
appellant's request for an opinion by an independent medical 
examiner, the Board remanded the case to the RO to obtain X-
ray films that had previously been reviewed in October 1997 
by a VA tuberculosis review board.  

In August 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.  

In a September 2004 statement the appellant raised the issue 
of entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002).  As the issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  

Development of the Evidence

The veteran died in October 1996 at the age of 77.  At the 
time of his death, service connection was in effect for 
pulmonary tuberculosis, evaluated as noncompensably disabling 
since 1960.  

According to the official certificate of death, the cause of 
the veteran's death was arrhythmia and ischemic 
cardiomyopathy.  Intestinal obstruction secondary to chronic 
carcinoma was listed as an antecedent cause of death.  Renal 
insufficiency and pulmonary tuberculosis were listed as 
underlying causes.  It is neither shown nor contended that 
any of the above-cited disorders had its onset in service or 
was related to service.  The area of dispute involves the 
question of whether the service-connected pulmonary 
tuberculosis contributed to death.  In this regard, a TB 
Board at the RO in October 1997 reviewed the medical evidence 
of record, including X-ray films taken at the Fabunan Medical 
Clinic in August 1996 and September 1996.  The record does 
not show what happened to the films after the TB Board's 
review.  

In its October 2003 remand, the Board, noting the appellant's 
request for an opinion by an independent medical examiner, 
requested that the VBA AMC obtain the original X-ray films 
taken at the Fabunan Medical Clinic in August 1996 and 
September 1996.  It does not appear that a request for these 
records was made.  

An August 2004 supplemental statement of the case merely 
noted that interpretations of the X-rays were in the file but 
that the actual films were not.  

An attempt to locate the August 1996 and September 1996 X-ray 
films and incorporate them into the record is critical to the 
appeal.  Furthermore, the law requires full compliance with 
all orders in a Board remand and the claimant has a legal 
right to compliance with such orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, the case must be remanded for procurement of the 
X-ray films in question.  Efforts to obtain them must 
continue until the films are obtained and placed in the 
appellate record or until it is determined that they are 
unavailable and that further attempts to obtain them would be 
futile.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should take all 
appropriate steps necessary to obtain the 
original X-ray films taken at the Fabunan 
Medical Clinic in August 1996 and 
September 1996.  

The VBA AMC should make appropriate 
inquiries to determine whether the films 
were retained at the RO or at a VA 
medical facility after the October 1997 
TB Board review; if so, the films should 
be located and associated with the claims 
file.  If the films are determined not to 
be in VA possession, a request should be 
directed to the Fabunan Medical Clinic.  

All leads must be followed, and repeat 
requests must be made if necessary until 
the films are obtained or it is 
determined that the films are unavailable 
and that further attempts to obtain them 
would be futile.  Requests should 
continue until affirmative responses are 
received from the medical facility(ies) 
or records custodians to whom requests 
are sent.  

2.  The VBA AMC should then conduct any 
additional development necessary in light 
of evidence added to the record while the 
case is in remand status, and then 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  IF THE REQUESTED X-RAY 
FILMS ARE LOCATED AND OBTAINED, THEY MUST BE INCORPORATED 
INTO THE APPELLATE RECORD AND FORWARDED TO THE BOARD.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


